In an action to recover damages for personal injuries, etc., the defendant Yonkers Board of Education appeals from an order of the Supreme Court, Westchester County (Murphy, J.), entered March 6, 2003, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
*360Ordered that the order is affirmed, with costs.
The appellant demonstrated, prima facie, its entitlement to judgment as a matter of law by showing that there was adequate playground supervision and, in any event, that the level of supervision was not the proximate cause of the incident (see Reuveni v BECEC, Inc., 5 AD3d 367 [2004]; Cranston v Nyack Pub. Schools, 303 AD2d 441 [2003]; Navarra v Lynbrook Pub. Schools, Lynbrook Union Free School Dist., 289 AD2d 211 [2001]). In response, the plaintiffs raised a triable issue of fact as to whether the appellant should have permitted the injured infant plaintiff to participate in an athletic activity during recess (see Mirand v City of New York, 84 NY2d 44 [1994]; Pacella v Masone, 262 AD2d 291 [1999]). S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.